 



Exhibit 10.2

Wells Fargo Bank, N.A.
Financial Products   Trade ID: SW20041038 

TERMINATION AGREEMENT

     
To:
  United States Lime & Minerals, Inc.
 
  Attention: Mike Owens
 
  13800 Montfort Drive, Suite 330
 
  Dallas, TX 75240
 
  Telephone: (972) 991-8400
 
  Fax: (972) 385-1340
 
   
From:
  Wells Fargo Bank, N.A.
 
  417 Montgomery Street, Suite 500
 
  MAC A0108-050
 
  San Francisco, CA 94104
 
  Telephone: (877) 240-0795
 
  Fax: (415) 646-9166

Date: October 17, 2005
THIS TERMINATION AGREEMENT (“Agreement”) is entered into by and between Wells
Fargo Bank, N.A. (“Party A”), and United States Lime & Minerals, Inc., a Texas
corporation (“Party B”).
WHEREAS, Party A and Party B have entered into that certain Swap transaction
dated as of August 26, 2004 (“Transaction”), as referenced by Transaction number
SW2004_1038 and as evidenced by that certain confirmation relating thereto
(“Confirmation”), and;
WHEREAS , Party A and Party B, desire to terminate the Transaction effective as
of October 14, 2005.
NOW THEREFORE, in consideration of the mutual terms and conditions of that
certain Interest Rate Swap Agreement, dated as of August 26, 2004 by and between
Party A and Party B. Both parties hereto agree as follows:

  1.   Party A hereby confirms its consent to such termination.     2.   Party B
hereby confirms its consent to such termination.     3.   As consideration for
the termination of the Swap Transaction, United States Lime & Minerals, Inc and
Party A have entered into a Transaction evidenced by an Amended and Restated
Confirmation dated October 14, 2005, a Termination Date of December 31, 2015, a
Notional Amount of USD 40,000,000.00 and a Fixed Rate of 4.695%.         In
consideration of the terms contained in this Termination Agreement and other
good and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by each of the parties), Party A and Party B are hereby released
and discharged from further obligations to each other with respect to the
Transaction or Transactions referenced above; and their respective rights
against each other are cancelled, provided that such release and discharge shall
not affect any rights, liabilities or obligations with respect to payments or
other obligations due and payable on or prior to the effective date of this
Termination.     4.   Miscellaneous:

  a.   Definitions. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings specified for such terms in the Master
Agreement.     b.   Entire Agreement. This Agreement constitutes the entire
agreement and understanding of the parties with respect to its subject matter
and supersedes all oral communication and prior writings (except as otherwise
provided herein) with respect thereto.     c.   Counterparts. This Agreement may
be executed and delivered in counterparts (including by facsimile transmission),
each of which will be deemed an original.     d.   Governing Law. This Agreement
will be governed by and construed in accordance with the laws of the State of
California (without reference to choice of law doctrine).

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates specified below with effect from the date specified.

        Wells Fargo Bank, N.A.
    By:   /s/ Martha Burke     Name:  Martha Burke    Its:  Authorized
Signatory     

Accepted and confirmed as of the Trade Date:
United States Lime & Minerals, Inc.,
a Texas corporation

              By:   /s/ M. Michael Owens   Name:   M. Michael Owens    Its:  VP
& CFO    

 